Citation Nr: 1648367	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1966 to May 1968, including service in Vietnam.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required prior to adjudicating the claim of service connection for hypertension.  

The Veteran has been diagnosed with hypertension (see, e.g., June 2012 VA examination report) and states that his hypertension is secondary to his service-connected diabetes mellitus, or in the alternative, is related to his exposure to Agent Orange in Vietnam.  See VA Form 21-526, received on July 20, 2010; VA Form 
21-4138, received on August 2, 2011.  

The Veteran submitted statements from his private physician dated in September 2010, July 2011, and September 2012.  The physician opined that the Veteran's hypertension is directly due to diabetes mellitus or is likely caused in part and/or aggravated by the diabetes mellitus.  However, the physician did not provide a rationale to support the provided opinions.  The U.S. Court of Appeals for Veterans Claims (Court) has stated that a mere conclusion, without a supporting rationale, is insufficient evidence to grant service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Furthermore, the physician did not indicate the baseline severity of the Veteran's hypertension prior to any increase in severity caused by his diabetes mellitus per 38 C.F.R. § 3.310(b).  Also, regarding aggravation of the hypertension by his service-connected diabetes, Dr. D.R. stated that it "is possible" that this occurred, which is too speculative to reach the equipoise standard.  Accordingly, the Board finds the September 2010, July 2011, and September 2012 private physician statements are inadequate to determine the Veteran's service connection claim for hypertension. 

The Veteran was provided a VA examination in February 2011.  The VA examiner concluded that the Veteran's hypertension was worsened or increased by his diabetes mellitus.  However, the Board finds this examination inadequate.  The examiner did not provide a rationale to support his opinion or indicate the baseline severity of the Veteran's hypertension prior to any increase in severity caused by his diabetes mellitus. 

The Veteran was provided a subsequent VA examination in June 2012.  The VA examiner opined that the Veteran's hypertension was not a continuation of symptoms that started in service and was not caused by or aggravated by his service-connected diabetes mellitus.  However, the VA examiner did not provide any opinion as to whether the Veteran's hypertension is related to his Agent Orange exposure.  Accordingly, the Board finds this opinion incomplete to adjudicate the Veteran's claim of service connection for hypertension.  

As noted herein, the Veteran had service in Vietnam.  Therefore, exposure to Agent Orange is conceded.  However, the Veteran has not offered any scientific evidence or testimony as to why the hypertension is related to Agent Orange exposure.

Although VA has not conceded a relationship between hypertension and Agent Orange, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorizing of hypertension beginning in its 2006 Update and subsequent Updates.  See Fed. Reg. 20, 308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA, and thus VA is on notice as to the information contained therein.  

Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20, 309.  

The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, as contemplated by 38 U.S.C.A. § 5103A (d)(2)(B) (West 2014).  In this regard, the Court has described this threshold of the statute as being low.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Given that no medical opinion has been offered as to whether the Veteran's hypertension is related to Agent Orange exposure, the Board finds that a remand for a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Specifically, the examiner should review the private physician statements dated September 2010, July 2011, and September 2012, and the VA examinations performed in February 2011 and June 2012.  

The examiner should provide the following opinions: 

a. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?

b. Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's hypertension has been aggravated (chronically worsened) by his service-connected diabetes mellitus? 

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of hypertension prior to aggravation? 

c. If hypertension is not caused or aggravated by the Veteran's service-connected diabetes mellitus is it at least as likely as not (probability of at least 50 percent) that hypertension is otherwise etiologically related to the Veteran's period of active military service, to include exposure to Agent Orange?

The examiner should be advised that it is that the Veteran is presumed exposed to Agent Orange due to his service in Vietnam.  

The examiner must provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports are to be acknowledged and considered in formulating any opinion.  

2. Thereafter, readjudicate this issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




